department of the treasury internal_revenue_service washington d c b tax_exempt_and_government_entities_division may mn uniform issue list tep fats attention legend company a bank b_trust m trust n state p dear this is reply to your request for a ruling submitted by your authorized representative dated date that certain borrowings under a line of credit by funds organized under trust m and trust n for the purpose of facilitating redemptions do not give rise to unrelated debt financed income or create any acquisition_indebtedness within the meaning of sec_514 of the internal_revenue_code the code the request was supplemented by correspondence dated date trust n is a group trust described in revrul_81_100 1981_1_cb_326 established by company a under state p law pursuant to a plan and declaration of trust dated the trust n declaration of trust page trust n was established exclusively to pool the assets of i employee stock bonus pension profit-sharing or other employee benefit plans that meet the requirements of sec_401 a of the code and are exempt from tax under sec_501 ofthe code and ii governmental pension plans the assets of which may be invested in a group trust as provided in sec_401 of the code there are eight separate portfolios organized under the trust n declaration of trust along with funds that may be organized in the future under the trust n declaration of trust the trust n funds and together with the portfolios organized under trust m the trust m funds each a fund and collectively the funds each fund is invested and administered as a single investment portfolio company a serves as the trustee to trust m trust n and the funds in its capacity as trustee the trustee although the trustee is authorized by the trust m declaration of trust and the trust n declaration of trust to invest on behalf of the funds in a broad range of assets the funds’ portfolios generally consist of u s and non-u s stocks securities and other investment_assets collectively securities the beneficial interests of each fund are divided into and represented by units of participation units each unit of a fund is of equal value to every other unit of the fund and represents an undivided proportionate interest in all assets and liabilities of the fund under the trust n declaration of trust the trustee is required to value the assets of each fund as of such dates as the trustee may designate but not less frequently than once during each period of three months the valuation_date it has been the business practice of the trustee however to designate valuation dates not less frequently than the close of business each month and the trustee expects to continue this practice in addition with respect to certain funds it has been the business practice of the trustee to designate each business_day as a valuation_date and the trustee expects to continue this practice a participant in a fund a participant has the right to redeem all or a portion of its units on thirty days’ notice to the trustee prior to a valuation_date which notice period may be waived by the trustee at its discretion it has been the business practice of the trustee to waive this notice requirement and instead require only ten business days of notice for those funds that have monthly valuation dates and the trustee expects to continue this practice although funds with daily valuation dates have only recently been established the trustee expects to require only one business_day of notice for those funds generally each fund is permitted to maintain cash reserves of up to of its assets the cash reserves and redemptions are usually funded out of the cash reserves cash inflows and funds raised through sales of securities when securities are sold to finance a redemption there is generally a lag between the date that the securities are sold and the date that a fund receives payment in connection with the sale overall market practices determine the length of this settlement period sales of domestic securities generally require a settlement period of three days after the date the trade is executed sales of non-u s securities generaily have settlement periods longer than three days with respect to each fund occasionally the cash required to meet redemptions may exceed the aggregate cash inflows plus the cash reserves less any funds needed to satisfy prior commitments to acquire securities resulting in a shortfall in addition in order to cover the net outflows a fund may be required to liquidate the securities in its portfolio quickly in order to satisfy its immediate cash needs depending on overall market conditions such large volume sales could result in a lower price than sales conducted in a more orderly manner to the detriment of all participants in the fund page in order to finance redemptions and to avoid the necessity for large volume sales to eliminate shortfalls a line of credit the line of credit has been established with bank b under the line of credit subject_to certain other limitations each eligible fund will be abie to borrow up to the lesser_of of the total assets in the fund for certain biotechnology high yield emerging markets equities and emerging markets debt funds or dollar_figure million various diversification requirements will apply that may also limit the ability of certain funds to draw upon the line of credit there will be no joint_and_several_liability among the funds thus if one fund were to borrow under the line of credit bank b would have recourse only to that fund and would not be able to look to the assets of any other fund when seeking repayment on a borrowing the line of credit will be used exclusively to finance redemptions of units and not for the purpose of making additional investments the line of credit wil be available to a fund only to bridge the period between the date on which the fund distributes cash in redemption of units and the settlement_date for securities sold to fund the redemption it is anticipated that the line of credit will be used infrequently and that borrowings will be outstanding only long enough to permit the orderly disposition of securities normally not exceeding days except in the case of international markets where settlement periods may be longer under the line of credit a loan cannot be outstanding for more than days a fund will borrow only when its cash needs to fund redemptions exceed its cash inflows plus cash reserves less any funds needed to satisfy prior commitments to acquire securities moreover it is anticipated that the average daily outstanding balance under the line of credit will be de_minimis as compared with the average daily asset value of any borrowing fund the terms of the line of credit established including the interest rate and any fees were negotiated on an arm’s length basis based on the foregoing you request a ruling that borrowings by a fund under the line of credit for the purpose of facilitating redemption of units do not give rise to unrelated debt financed income nor create any acquisition_indebtedness within the meaning of sec_514 of the code for trust n sec_511 of the code imposes a tax upon the unrelated_business_taxable_income as defined in sec_512 of organizations exempt from federal_income_tax under sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income derived by an exempt_organization from any unrelated_trade_or_business regularly carried on by the organization less the allowable deductions directly connected therewith in the case of a_trust described in sec_401 which is exempt from tax under sec_501 the term unrelated_trade_or_business is defined in sec_513 of the code as any trade_or_business that the trust regularly carries on sec_514 of the code provides generally that income earned by a tax-exempt_organization on its debt-financed_property less allowable deductions shall be treated for purposes of sec_512 as income derived from unrelated_trade_or_business sec_514 defines the term debt-financed_property to mean any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year debt-financed_property does not include property to the extent the use of such property is substantially related to the exercise or performance by the organization of its tax-exempt purpose or function see sec_514 section page c defines the term acquisition_indebtedness to mean with respect to any debt- financed property the unpaid amount of the indebtedness incurred by the organization in acquiring or improving such property the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition and the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement under sec_514 acquisition_indebtedness does not include indebtedness the incurrence of which is inherent in the performance or exercise of the organization's exempt_purpose or function revrul_78_88 1978_1_cb_163 concerns the applicability of sec_512 and sec_514 to a securities_lending program engaged in by an exempt_organization there the organization which was exempt under sec_501 transferred for temporary periods securities from its investment portfolios to a brokerage house in order to permit the brokerage house to cover short_sales in exchange as additional compensation_for the securities loaned the organization received cash equal to the value of the securities as collateral which it had the right to invest and to retain the income therefrom but which it was required to repay on the return of the securities the ruling holds that the lending program does not give rise to unrelated_business_income because congress did not intend for ordinary and routine investment activities of a sec_501 organization in connection with its securities portfolio to be treated as the conduct_of_a_trade_or_business for the purposes of sec_513 further it holds that the organization would not have debt-financed_income under sec_514 as a resuit of the lending program because the organization had not incurred indebtedness for the purpose of making additional investments although it had clearly incurred debt because it had the interim right to invest and retain the income from the cash received as collateral and the ultimate obligation to repay such cash in this case the fund will borrow under the line of credit in order to raise cash needed to fund redemptions in the event that net outflows exceed net inflows plus cash reserves less any funds needed to satisfy prior commitments to acquire securities the transitory indebtedness incurred in connection with scheduled program investments qualifies within the holding of revrul_78_88 as one of the ordinary and routine investment activities in connection with an exempt organization's securities portfolio the fund’s m's temporary payment obligations are not debts incurred for the purpose of making and carrying additional investments to which debt-financed_property provisions apply they are incurred solely for convenience and will be outstanding only long enough to bridge the period between the redemption date and the settlement_date and do not constitute acquisition_indebtedness within the meaning of sec_514 accordingly we conclude that borrowings by a fund under the line of credit for the purpose of facilitating redemptions of units do not give rise to unrelated debt financed income nor create any acquisition_indebtedness within the meaning of sec_514 of the code for trust n this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent if you have any questions concerning this ruling please contact id - wee at eeeeeerer not a toll free number page a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours panes vfecan frances v sloan manager technical branch group tax_exempt_and_government_entities_division cc
